838 F.2d 1215
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fardee MULAZIM, Plaintiff-Appellant,v.David J. BURNETT, Silva Gonclaves, Michael Meador, RobertRedman, Gene Borgert, Adria Libolt, Robert Brown, OfficerSlusher, Donald Houseworth, Sandra Phelps, Edgar Church,D.C. Mitchenor, and Warden Elkins, Defendants-Appellees.
No. 87-1696.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1988.

1
Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and JOINER, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff, a Michigan prisoner, appeals the judgment of the district court dismissing his 42 U.S.C. Sec. 1915(d).  In his complaint, the plaintiff alleged that the defendants conspired to violate his civil rights and deprive him of his status as religious leader of the Melanic Palace of the Rising Sun.  Because the plaintiff failed to allege the personal involvement of any of the defendants in the conspiracy, the district court dismissed the plaintiff's complaint as being frivolous.  Upon review of the record and the plaintiff's arguments on appeal, we conclude that the district court properly dismissed the plaintiff's action.


4
Accordingly, the judgment of the district court entered on June 30, 1987, is affirmed for the reasons set forth in the order of dismissal entered on the same date.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation